Citation Nr: 0931656	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  03-16 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for the service-connected recurrent low back strain.  

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1962 to May 1964.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 RO rating 
decision, which granted service connection for chronic 
recurrent low back strain and assigned a 40 percent rating 
effective on June 5, 1996.  

In April 2004, July 2005, and January 2006, the Board 
remanded the case to the RO for further development of the 
record.  

In a March 2007 decision, the Board denied the Veteran's 
claim for a higher rating for the service-connected chronic 
recurrent low back strain.  

The Veteran appealed the March 2007 decision by the Board to 
the United States Court of Appeals for Veterans Claims 
(Court), which issued an order in May 2008 granting a Joint 
Motion of the Parties to vacate the March 2007 decision, and 
remanded the case back to the Board.  

The Board then remanded the matter in July 2008 to afford the 
Veteran an opportunity to testify before the Board.  The 
Veteran testified before a Veterans Law Judge at a 
videoconference hearing from the RO in October 2008.  

Following the October 2008 hearing, the Veteran's attorney 
sent additional evidence, in the form of private and VA 
medical records, directly to the Board without a waiver of 
initial RO consideration and adjudication.  

The Board has considered whether it is necessary to remand 
the claim to the RO for initial review of this evidence.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

A review of the file shows that this evidence is duplicative 
of material previously reviewed by the RO.  Accordingly, a 
remand under DAV is not required, and the Board can proceed 
with appellate review.  

As the claim for an increased rating involves a request for 
higher initial rating following the grant of service 
connection, the Board has characterized the issue in light of 
the distinction noted in Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for disabilities already service-
connected).  

Also, on appeal is a May 2006 RO rating decision denying the 
Veteran's claim for a TDIU rating.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of a total rating based upon individual 
unemployability is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  Prior to September 23, 2002, the Veteran's service-
connected low back disability, manifested by low back strain 
with degenerative arthritis and intervertebral disc syndrome 
with radiculopathy, is shown to have been productive of a 
disability picture that more nearly approximated that of 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy which 
characteristic pain and demonstrable neurological findings, 
including pain, decreased sensation, and absent ankle jerk.  

3.  For the period from September 23, 2002, the Veteran's 
service-connected low back disability, manifested by low back 
strain with degenerative arthritis and intervertebral disc 
syndrome with radiculopathy, is not shown to have been 
manifested by more than mild incomplete paralysis of the 
sciatic nerve and no incapacitating episodes; the 
thoracolumbar spine has not been shown to be favorably or 
unfavorably ankylosed.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent evaluation, 
but not more, for the service-connected low back disability, 
manifested by low back strain with degenerative arthritis and 
intervertebral disc syndrome with radiculopathy, are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 1.113, 4.114 
including Diagnostic Codes 5292, 5293, 5295 (1996-2003); 
General Rating Formula for Diseases and Injuries of the Spine 
(as in effect since September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
veteran of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
Veteran what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a veteran in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim 
herein decided has been accomplished.  

The issue on appeal is a "downstream" issue in which the RO's 
correspondence to the Veteran prior to the rating decision on 
appeal addressed the elements for establishing entitlement to 
service connection, but not the elements for an increased 
rating for a service-connected disability.  

However, in a February 2006 letter, the RO advised the 
Veteran that to establish entitlement to an increased rating 
for a service-connected disability the evidence must show 
that the condition has become worse.  The Veteran had ample 
opportunity to respond prior to the August 2006 Supplemental 
Statement of the Case (SSOC).

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support the claim herein decided, and has been afforded ample 
opportunity to submit such information and evidence.

The February 2006 letter also informed the Veteran that VA is 
responsible for getting relevant records held by any Federal 
agency.  In addition, the letter advised the Veteran that he 
must provide enough information about the records to allow VA 
to request them from the person or agency having them, and 
advised the Veteran that it was his responsibility to make 
sure VA received the records.

Accordingly, the Board further finds that the February 2006 
RO letter satisfies the statutory and regulatory requirement 
that VA notify a veteran what evidence, if any, will be 
obtained by the Veteran, and what evidence, if any, will be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the Veteran.  

As explained, all three content-of-notice requirements have 
been met in this appeal and the Veteran has been afforded 
ample opportunity to submit such information and evidence. 

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a veteran 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  See id.

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the Veteran.  See id.

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the Veteran until after the rating decision on 
appeal.  This is logical since the issue of initial 
evaluation of the service-connected low back disability arose 
after the issuance of the rating decision.  

The Veteran has not shown that the notice error is 
prejudicial.  See Shinseki v. Sanders, 07-1209 slip op. at 
11-12 (April 21, 2009).  Nonetheless, the Board finds that 
the lack of full pre-adjudication notice in this appeal has 
not, in any way, prejudiced the Veteran.    

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated in the August 2006 SSOC, after such notice was 
provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claim herein decided, and the 
Veteran was afforded an opportunity to submit such 
information and/or evidence prior to the issuance of the 
August 2006 SSOC.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, did the 
Veteran or his representative inform the RO of the existence 
of any evidence-in addition to that noted below-that needs 
to be obtained prior to appellate review.  

Hence, the Board finds that the failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, on March 3, 2006, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

The RO notified the Veteran of all applicable rating formulae 
in the April 2003 Statement of the Case (SOC) and subsequent 
SSOCs, with the exception of the applicable rating formulae 
for intervertebral disc syndrome (IVDS) in effect prior to 
September 26, 2003.  The Board's action below, however, 
assigns the highest rating available to the Veteran's 
service-connected low back disability under the applicable 
rating criteria.  Therefore, there is no possibility of 
prejudice under the notice requirements of Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in a March 2006 RO letter.  

In the recent case of Vazquez-Florez v. Peake, 22 Vet. App. 
120 (2008) the Court addressed additional notice requirements 
in claims for increased rating.  However, VA's Office of 
General Counsel holds the position that Vazquez-Florez does 
not apply to initial rating situations because VA's notice 
obligations under VCAA are fully satisfied once service 
connection has been granted.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the Veteran identified as having relevant 
records.  Neither the Veteran nor his representative has 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained.  

Further, the Veteran was afforded appropriate VA medical 
examinations, most recently in February 2005, and July 2006.  
The Veteran does not contend, and the file does not show, 
that the examinations were inadequate for rating purposes, or 
that his symptoms have become worse since his most recent 
examination.  The Board accordingly finds that remand for a 
new examination is not required at this point.  See 38 C.F.R. 
§ 3. 159(c)(4).  

Finally, the Veteran has been afforded three hearings before 
the Board at which he presented oral testimony in regard to 
his symptoms.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Evaluation of Service-Connected Low Back Strain

The Veteran is presently contending that an evaluation higher 
than 40 percent is warranted for the service-connected low 
back strain.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, in Fenderson v. West, 12 Vet App at 125-26, the U.S. 
Court of Appeals for Veterans Claims (Court) distinguished 
appeals involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service-
connected.  

Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See id. at 126-27.  

Moreover, the Court recently held that in claims for 
increased rating VA must consider that a claimant may 
experience multiple distinct degrees of disability, resulting 
in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of claims for initial evaluation, the Board 
has considered all evidence of severity since the effective 
date for service connection.  The Board's adjudication of 
this claim accordingly satisfies the requirements of 
Fenderson and Hart.  

Further, in reviewing a claim for a higher rating, VA must 
consider all potential applications of Title 38 C.F.R., 
whether or not raised by the Veteran.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  

Then, based on the facts of the particular case, VA must 
determine which Diagnostic Code(s) is most appropriate for 
application in the Veteran's case and provide an explanation 
for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995); Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The rating criteria for diseases and injuries of the spine, 
including intervertebral disc syndrome (IVDS), have changed 
several times during the pendency of this appeal.  Where a 
law or regulation changes after a claim has been filed, but 
before the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies, unless Congress provided otherwise or permitted VA 
to do so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
VAOPGCREC 11-97 (Mar. 24, 1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38 U.S.C.A. § 7104(c); VAOPGCPREC 3-2000 (April 
10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

As there is no indication that the revised rating criteria 
for diseases and injuries of the spine are intended to have a 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective dates of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective dates of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 
7-2003 (2003).  


Evaluation from June 1996 through September 22, 2002

For the period prior to September 23, 2002, the Veteran's low 
back disability could be rated under one of three Diagnostic 
Codes (DC).  

First, under DC 5292 (limitation of motion), the schedular 
criteria were as follows.  

A rating of 10 percent is assigned for slight limitation of 
motion.  

A rating of 20 percent is assigned for moderate limitation of 
motion.  

A rating of 40 percent is assigned for severe limitation of 
motion.  

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule.  Rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Second, under DC 5295 (lumbosacral strain), the schedular 
criteria were as follows.  

A rating of 10 percent is assigned for characteristic pain on 
motion.  

A rating of 20 percent is assigned for muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position.  

A rating of 40 percent is assigned for severe symptoms, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or some of the above with abnormal 
mobility on forced motion.  

Third, the Veteran's disability may also be evaluated under 
DC 5293 (which was amended effective September 23, 2002).  
Under DC 5293, the schedular criteria were as follows:

A rating of 10 percent is assigned for mild intervertebral 
disc syndrome.  

A rating of 20 percent is assigned for moderate 
intervertebral disc syndrome, with recurring attacks.  

A rating of 40 percent is assigned for severe intervertebral 
disc syndrome, characterized by recurrent attacks with 
intermittent relief.  

A rating of 60 percent is assigned for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy which characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

The evidence in the present case dealing with the Veteran's 
service-connected low back disorder prior to September 23, 
2002, includes VA examinations, VA medical center (VAMC) 
treatment records, private treatment records, and Social 
Security Administration (SSA) records.  

First, a June 1975 medical certificate noted that the 
Veteran's medical history included 5 to 6 years of low back 
pain with radiation down the back of the leg.  The examiner 
provided a diagnosis of chronic lower back sprain.  An 
accompanying study showed a flattened lumbar spine with no 
fractures or subluxation.  

A private (non-VA) examination report from May 1994 noted the 
Veteran's treatment for low backache.  On physical 
examination, the Veteran's extremities showed no weakness, 
limitation of motion or muscular atrophy, and normal deep 
tendon reflexes.   

The Veteran then underwent a VA examination in August 1994.  
The examiner reviewed the claims file and noted a relevant 
medical history.  She also documented the Veteran's 
complaints of intermittent low back pain and acute, severe 
episodes with slight provocation, with pain radiating to the 
buttocks and left lateral leg as far as the knee.  

On examination, the examiner found mild scoliosis to the 
right, forward flexion limited to 45 degrees, back extension 
to 10 degrees, and minimal lateral movement.  The examiner 
provided a diagnosis of chronic low back pain initially due 
to recurrent lumbosacral strain and now most likely due to 
osteoarthritis.  

Following the VA examination, an April 1995 VAMC 
endocrinology treatment record included an addendum notation 
indicated that a chest X-ray study and sonogram showed 
degenerative joint disease in the lumbosacral spine.  

A March 1995 VAMC endocrinology treatment note indicated 
arthralgia, pain in the left lateral hips, thigh, calf, and 
right dorsal foot.  On examination, the physician noted that 
the Veteran bent forward with difficulty.  Pain was 
accentuated in the left buttocks with hyperextension.  

The Veteran then underwent a VAMC magnetic resonance imaging 
study (MRI) in January 1996.  The MRI report noted mild 
bulging and ridging at T11-T12 and L2-L3.  There was an 
ossified broad-based herniated nucleus pulposus (HNP) at L3-
L4 with a right lateral component and mild facet and 
ligamentum flavum hypertrophy resulting in mild narrowing of 
the central canal; slight narrowing of the right recess; left 
recess widely patent; mild encroachment of the right neural 
foramen; and left neural foramen widely patent.  There was 
ossified broad-based HNP at L4-L5 with a right lateral 
component and mild facet and ligamentum flavum hypertrophy, 
resulting in slight narrowing of the central canal; mild 
encroachment on the right lateral recess; left lateral recess 
widely patent; mild to moderate encroachment on the right 
neural foramen where the nerve root was contacted by the 
lateral disc; and the left neural foramen was widely patent.  
There was a broad-based HNP at L5-S1with bilateral components 
and moderate facet hypertrophy, left more pronounced than 
right, resulting in no significant encroachment on the 
central canal or lateral recesses; there was mild right and 
moderate left neural foraminal encroachment.  

In a February 1996 VAMC consultation report, the Veteran's 
complaints of intermittent low back pain, with pain radiating 
to the buttocks and left lateral leg to the knee were noted.  
On examination, the Veteran had moderate paraspinal spasms 
without tenderness, sciatic notch tenderness or limitation of 
forward flexion or pain.  

The Veteran had a mildly stooped antalgic gait; he was able 
to walk on toes and heels, but had mild difficulty with 
tandem gate.  Ankle jerk was 2+; negative pin in bilateral 
lower extremities.  The examiner provided an impression of 
chronic lumbosacral strain, but he determined that the 
January 1996 MRI findings were not consistent with a 
diagnosis of lumbar stenosis.  

A March 1996 VAMC endocrinology treatment note indicated that 
the Veteran's primary problem was low back pain.  Based on a 
physical examination, which showed decreased sensation worse 
in the left lower extremity than right, an assessment of 
peripheral neuropathy was provided.  Similarly, a May 1996 
VAMC treatment note provided an assessment of low back pain 
with radiation to the left, worse when walking, and 
hyperreflexes.  

The record next includes an October 1996 letter from a 
private physician documenting that the Veteran was in bed for 
6 weeks in July 1975 due to back pain.  The physician also 
noted that there was tenderness across both lumbar areas and 
chronic sciatic neuritis.  

In November 1996, the Veteran underwent an orthopedic 
evaluation by a physician, Dr. JB.  The physician noted the 
Veteran's in-service back injury and current complaints, 
including lower back pain radiating into the buttocks and 
bilateral lower extremities from the hip to the ankle.  The 
Veteran also indicated that he could walk no more than 50 
yards and had lower back and hip discomfort increased by 
walking, bending, lifting and sitting more than one-half 
hour.  

On examination, the Veteran had a very slow gait with a 
slight limp on the left side.  He had marked decreased range 
of motion in all planes.  He was very tender over the mid-
lumbar and lower lumbar spine; there was tightness of 
paraspinal musculature on both sides, but no actual spasm at 
that time.  His deep tendon reflexes were 2+ all around; 
there was no motor deficit noted; the physician did not do a 
sensory test.  

The physician also noted the results of the January 1996 MRI.  
Based on his examination, the physician provided an 
assessment of longstanding degenerative disc disease of the 
lower back.  He made clear that he did not have X-rays 
studies available for review.  

In a January 1997 statement, the physician who evaluated the 
Veteran in October 1996, as cited above, explained that he 
had treated the Veteran since 1972, and had treated him for 
low back pain since 1975.  

On examination, the physician found tenderness across both 
lumbar areas.  Forward flexion was to 25 percent of normal, 
and the Veteran came up on his toes poorly.  He observed that 
the acute lumbosacral strain "probab[ly] dat[ed] back to 
service connection in 1963."  

Based on his examination, the physician provided diagnoses of 
chronic lower back problems, osteoarthritis, and associated 
chronic bursitis.  Finally, he expressed that the Veteran was 
unable to drive any heavy equipment due to lower back 
problems.  

The record also includes a consultation report from February 
1997.  The physician found that the Veteran's range of motion 
was limited to 10 degrees in all directions, including 
rotation.  The physician found no real weakness or atrophy.  
He could not test ankle extension since the Veteran's heel 
cord was so short.  Sensory examination showed moderately 
reduced pinprick and vibratory sensation below the knee 
bilaterally; sensation was reasonably normal above the knee.  
Tendon reflexes were absent.  The physician also noted the 
previous MRI results, and determined that the Veteran had 
lumbar spondylosis and severe myofascial restrictions.  

The Veteran then underwent a VA spine examination in March 
1997, by an orthopedic surgeon.  The Veteran's complaints at 
that time included recurrent and chronic low back pain with 
radiation into the left posterior leg with numbness in the 
toes of the left foot on rare occasions.  

On examination, the examiner found forward flexion to 40 
degrees, lateral bending to 10 degrees and extension to 0 
degrees, with a few degrees of bending on rotation.  Deep 
tendon reflexes were all 2+.  Motor testing revealed no 
deficits.  

The examiner also noted that regular X-ray studies revealed 
marked spondylosis with facet hypertrophy and that the 
January 1996 MRI showed moderate left foraminal encroachment 
at L5-S1, and mild to moderate encroachment in the right 
neural foramen at L4-L5.  He then rendered a diagnosis of 
chronic recurrent low back strain and marked lumbar 
spondylosis with facet hypertrophy.  

Finally, the VA examiner remarked that the Veteran had a 
severe myofascial restriction syndrome, which limited the 
range of motion of the lumbar spine.  He felt that this was 
not service-related.  

A July 1997 VAMC treatment note showed that the Veteran 
sought treatment for complaints of pain in the left leg, 
which pain was noted to be in a roughly sciatic distribution, 
but also included the anterior thigh.  

A March 1998 VAMC treatment note indicated that a bone scan 
and the low back pain showed much arthritis and potential 
stenosis.  In May 1998, a VAMC treatment note showed that the 
Veteran could not turn his head to the right of center due to 
low back pain.  

A January 1998 VAMC treatment note indicateed diffuse sensory 
and motor neuropathy with distal strength reduced 
proximately.  The note also indicates that the motor sensory 
neuropathy was worse in the upper extremity than lower 
extremity.  An April 1998 follow-up note indicated 
generalized mixed sensory and motor peripheral neuropathy, 
primarily axonal.  

In June 1998, the Veteran underwent a VAMC neurology 
consultation.  The neurologist noted the Veteran's complaints 
of leg pain, which had not been present during his previous 
examination in 1996.  

The Veteran described that the left leg pain radiated down 
his posterior hip and buttock into the posterior thigh and 
hip, extending down into posterior calf and into the heel.  
Movement made this worse, and the Veteran indicated that he 
lacked sensation in his feet.  

On examination, the neurologist found that the Veteran wore a 
lumbar corset and walked with an antalgic limp, favoring his 
left leg.  Standing, forward flexion was to about 15 or 20 
degrees; there was no extension or lateral rotation.  Tendon 
reflexes were absent in the lower extremities, and sensation 
was reduced to all modalities below the knee on both sides; 
vibratory perception was poorly perceived even at the knee 
and only moderately well at the finger joints.  

The examiner also reviewed the 1996 MRI.  He noted that 
another could not be performed since the Veteran had a 
pacemaker.  Based on his examination, the neurologist 
concluded that the spondylitic changes had increased to the 
point where the Veteran was having some nerve root 
compression, probably of the S1 root on the left.  He was 
"puzzled," however, by the lack of sensation in the lower 
extremities and fingers, which he indicated, appeared to be 
polyneuropathy; he was unsure as to the etiology.  

The Veteran underwent a follow-up VA neurology consultation 
in August 1999.  After reviewing the pertinent medical 
history, the neurologist noted the Veteran's complaints of 
long-standing low back and hip pain progressively worsening, 
which radiated from his low back to both posterior hips, left 
greater than right, and down the left leg to the hip and 
knee.  

On examination, the neurologist found that the Veteran walked 
in forward flexion with a wide-based gait; there was atrophy 
along the left vastus laterals.  Motor examination of the 
lower extremities showed decreases on the left at 4/5 hip 
flexion, knee extension, dorsiflexion, and extensor hallucis 
longus (EHL).  

Sensory examination was diminished on the left along the 
lateral anterior thigh; absent pinprick blow the knee; 
vibratory sense was absent in the left extremity; dorsalis 
pedis (DP) distal was 2+ and equal; deep tendon reflexes were 
3+ and brisk bilateral knee, 2+ Achilles bilaterally; loss of 
abdominal L3 reflex.  

The neurologist also reviewed the January 1996 MRI report and 
a June 1998 computed tomography (CT) scan report.  She then 
provided diagnoses of a 60-year-old man with progressive 
clinical signs for spinal stenosis, and left lower extremity 
sensory and motor neuropathy unexplained.  

Similarly, a September 1999 VAMC treatment note provided an 
assessment of chronic low back pain secondary to degenerative 
disc disease with radicular extension.  

In January 2000, the Veteran underwent another spine 
examination.  The examiner, a private physician, Dr. DMR, 
documented a relevant medical history.  On examination, the 
physician found that the Veteran had a slight scoliosis to 
the right; spinal motion was extremely limited with the 
Veteran standing at 5 degrees of flexion.  Forward flexion 
was 10 degrees, extension was to 5 degrees; lateral bend was 
to limited 10 degrees.  Neurological examination was 
negative.  

The physician provided a diagnosis of multiple lumbar disc 
herniations, L3-4, L4-5, and L5-S1.  He also explained that 
it would be impossible to determine the exact date of the 
disc herniations.  He found important, however, that the 
Veteran suffered one severe episode in-service, and then 
became symptomatic again after the first serious strain 
following service.  

In February 2000, the physician provided a follow-up opinion.  
He indicated that, to a reasonable degree of medical 
certainty, the Veteran's current back problems began during 
service.  

The record next includes an undated medical examination 
report.  The examining physician, Dr. LLN, documented the 
Veteran's complaints of chronic left leg pain starting near 
the left S-I joint and radiating down his buttocks.  The 
Veteran described the pain as "pins and needles."  

The physician provided a diagnosis of chronic osteoarthritis 
with low back pain and left leg tingling.  In addition, the 
physician noted that the Veteran would experience functional 
limitations relating to his arthritis.  According to the 
physician, the chronic low back pain was "initially due to 
recurrent low back strain dating back to 1963."  

The Veteran underwent a second VA spine examination in 
November 2000, with the same examiner who previously examined 
the Veteran in March 1997.  The examiner reviewed the 
Veteran's relevant medical history and noted his current 
complaints.  

In particular, the Veteran indicated that he had low back 
pain 90 percent of the time, mostly on the left side, with 
radiation into the left buttock and hip, though some milder 
discomfort was also present in the right buttock and hip.  He 
reported that the pain radiated posteriorly into the thighs 
to the knees.  He denied having any leg numbness, but 
indicated that his leg had given out on him in the past and 
caused him to fall.  He also reported stiffness in the low 
back and legs.  

On examination, the examiner found sciatic notches that were 
not tender.  The iliac crests were level.  The Veteran 
asserted that he had no feeling in the posterior chest and 
legs.  There was no visible atrophy.  Forward flexion was 0 
to 45 degrees with onset of pain; lateral bending was 3 to 5 
degrees, bilaterally, with onset of pain; extension was to 0; 
rotation was 4 degrees, bilaterally, with onset of stiffness 
and pain.  Heel-to-toe walking was performed adequately if 
the Veteran held onto fixed objects.  Hyperreflexia was 2-3+ 
in the lower extremities.  

The examiner indicated that lumbar spine X-ray studies 
revealed extensive calcification in the abdominal aorta.  In 
addition, he noted the results of the January 1996 MRI (cited 
above), and that a June 1998 CT scan showed no HNP at L5-S1, 
but did show moderate facet hypertrophy.  

The examiner provided relevant diagnoses of chronic recurrent 
low back strain and marked lumbar spondylosis with facet 
hypertrophy, which, he opined, were thought to have developed 
after service.  He also noted that the Veteran had no 
significant radiculopathy.  

In an addendum VA examination opinion, the November 2000 VA 
examiner again reviewed the extensive medical history and 
asserted that the radiographic evidence showed no confirmed 
or localized evidence of trauma to the lumbar spine.  

Rather, according to the examiner, the structural changes 
showed a diffuse degenerative process typically related to 
aging and the cumulative affect of recurrent minor insults 
over many years; not to a single major accident.  In his 
opinion, the development of osteoarthritis and the "possibly 
related" nerve root impingements were not related to 
service.  

The Veteran underwent a subsequent VA examination in July 
2001.  The examiner, who also examined the Veteran in March 
1997 and November 2000, noted his previous examinations and 
reiterated the relevant medical history.  In addition, he 
noted the Veteran's complaints of chronic low back pain with 
radiation into both legs, mostly in the left posterior leg, 
usually to the left knee, and occasionally into the left calf 
and foot.  

The Veteran complained of similar pain in the right leg to a 
lesser degree.  The Veteran indicated that numbness, 
characterized by a "prickly feeling" in both lower 
extremities, was not present at all times.  According to the 
Veteran, his left leg gave way on rare occasions and he 
described having decreased endurance, plus easy fatigability.  

On examination, the VA examiner found that only the left 
sciatic notch was sensitive.  The Veteran reported having 
decreased sensation in the right posterior thigh and calves, 
and no feeling in either foot.  Forward flexion of the spine 
was to 30 degrees with onset of pain; lateral bending to the 
left was to 4 degrees and to the right 8 degrees with onset 
of pain and stiffness; he had no extension.  Heel-to-toe 
walking was done adequately with a cane.  Deep tendon 
reflexes were all 2+.  There was no genuine motor deficit.  
The Veteran indicated that he had little sensation in the 
anterior legs; there was no visible atrophy.  

Next, the examiner reviewed the diagnostic data, including 
the previously reported lumbar spine X-rays, MRI, and CT scan 
results.  Accordingly, he provided a diagnosis of chronic 
recurrent low back strain.  He also noted marked lumbar 
spondylosis with facet hypertrophy and mild radiculopathy, 
which he felt, were related to spinal changes that developed 
after service.  

The record on appeal next includes an August 2001 private 
consultation report by an orthopedic surgeon, Dr. FG.  First, 
Dr. FG documented a medical history as provided by the 
Veteran.  Then, he reviewed "[a] number of" medical 
records, which included private and VA medical records.  

On examination, the orthopedic surgeon found that the Veteran 
stood with a list of the left trunk.  Also, the Veteran had 
marked limitations of thoracolumbar ranges of motion with 
forward flexion limited to 15 degrees; right and left lateral 
bend to no more than 10 degrees; rotation diminished to 5 to 
10 degrees.  

The Veteran walked with a prominent limp and used a cane.  He 
had a sensory pattern change in both lower extremities, with 
diminished sensibility in all three major dermatomes of the 
lower extremity, L4, L5, and S1 to light touch with a brush, 
smooth wheel, and Wartenberg's pinwheel.  Reflexes were 
symmetrical and active in the intrapatellar tendon, medial 
hamstring, and Achilles tendon; there was no Babinski.  
Sidelying lumbar examination was positive for segmental 
sensitivity throughout the lumbar spine to manipulative 
palpation spring test.  

Based on his examination, the orthopedic surgeon provided 
diagnoses of chronic thoracolumbar pain with bilateral lower 
extremity radiculopathy, left greater than right; multi-level 
intervertebral disc changes with calcified intervertebral 
disc herniations at 3-4, 4-5, and 5-S1; and severe limitation 
of motion of the thoracolumbar spine with intervertebral disc 
syndrome.  He also opined that the Veteran's in-service 
injury most probably initiated a condition of chronic 
inflammation and chronic pain through the failure of annular 
fibers and subchondral bony endplate fibers, at the lumbar 
intervertebral disc levels.  Although the Veteran had X-ray 
studies taken at discharge, they could not have ruled out 
lesions to the intervertebral discs, facet joints, and 
ligamentous structures, which slowly progressive into the 
present orthopedic condition.  

The orthopedic surgeon also remarked that the Veteran's 
disability included severe limitation of motion, and IVDS, 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain, demonstrable muscle 
spasm, and limitations of motion.  Plus, the disability 
included neurological findings including muscle atrophy of 
the left calf, and sensory patterns with a dermatomal 
distribution lower extremities, with neurological findings 
appropriate to the known documented anatomical changes in the 
lumbar spinal intervertebral discs.  

In comparing the medical of record for the period prior to 
September 22, 2002, to the schedular criteria, the Board 
finds that the service-connected low back disability picture 
is shown to have more nearly approximated the criteria for 
the assignment of a 60 percent evaluation.  

In particular, the medical evidence shows that the Veteran's 
disability picture currently included low back strain with 
severe lumbar spondylosis, multi-level degenerative changes, 
and pronounced IVDS with radiculopathy.  

The Veteran's symptomatology also included persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable neurological findings 
including decreased lower extremity sensation and absent 
tendon reflexes.  

Although the evidence provides some indication that the 
currently diagnosed spondylosis and IVDS are not related to 
the service-connected low back strain, the weight of the 
evidence attributes the present disability picture to the 
service-connected low back strain.  In particular, the Board 
will note a February 2009 Veterans Health Administration 
(VHA) opinion, which is described in more detail herein 
below.  

When it is not possible to separate the effects of the 
service-connected disability from a nonservice-connected 
condition, such signs and symptoms must be attributed to the 
service-connected disability.  38 C.F.R. § 3.102; Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

The Board has considered whether a higher rating would be 
warranted.  Since 60 percent is the highest rating available 
under the rating criteria in effect prior to September 2002, 
however, a higher evaluation is not warranted.  


Evaluation for the Period from September 23, 2002 to 
September 25, 2003

VA amended the schedular criteria for IVDS, effective 
September 23, 2002.  Under the amended criteria, IVDS is 
evaluated by one of two alternative methods, applying 
whichever method results in a higher evaluation.  First, IVDS 
could be rated on the basis of the total duration of 
incapacitating episodes over the previous 12 months.  The 
schedular criteria for incapacitating episodes were as 
follows.  

A 10 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
twelve months.  

A 20 percent evaluation is assigned intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  

A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  

A 60 percent evaluation contemplates incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

In the present case, since a 60 percent evaluation is the 
highest rating available under these criteria, the Veteran is 
not entitled to an evaluation in excess of 60 percent under 
the "incapacitating episodes" criteria for IVDS for the 
period from September 23, 2002 to September 25, 2003.  

Alternatively, IVDS could be rated by separately evaluating 
the chronic orthopedic manifestations under the most 
appropriate orthopedic diagnostic code (DCs 5292 or 5295), 
and the neurological manifestations under the most 
appropriate neurologic diagnostic code(s), and then combining 
the separate evaluations under 38 C.F.R. § 4.25.  See 
38 C.F.R. § 4.71a, DC 5235-5243, Note 1.  

Here, the orthopedic manifestations of the Veteran's low back 
disability are presently rated as 40 percent disabling.  

Accordingly, to be entitled to an evaluation higher than the 
60 percent evaluation assigned above, the neurological 
manifestations of the Veteran's low back disability (for the 
period from September 23, 2002 to September 26, 2003), must 
meet the schedular criteria for a 50 percent rating.  See 
38 C.F.R. § 4.25, Table I.  

The neurological manifestations of the Veteran's low back 
disability, consisting of lumbar radiculopathy, are rated 
under 38 C.F.R. § 4.124a, DC 8520.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the sciatic nerve. 

A 20 percent evaluation is assigned for moderate incomplete 
paralysis of the sciatic nerve. 

A 40 percent evaluation is assigned for moderately severe 
incomplete paralysis of the sciatic nerve. 

A 60 percent evaluation is warranted for severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy. 

An 80 percent evaluation is warranted for complete paralysis 
of the sciatic nerve manifested by foot dangle and drop, no 
active movement possible of muscles below the knee, or 
flexion of the knee weakened or (very rarely) lost.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for "complete paralysis."  When the involvement is wholly 
sensory, the rating should be for the mild, or at most the 
"moderate" degree.  See 38 CFR § 4.124a (2002).  
Radiculopathy of a lower extremity is analogous to mild 
incomplete paralysis of the sciatic nerve, which is rated as 
10 percent disabling under 38 C.F.R. § 4.124a, DC 8520.

The evidence in the present case for this period first 
consists of a February 2003 VA lumbosacral X-ray study 
showing scoliosis convexed to the left of moderately 
prominent extent, severe intervertebral disc disease, and 
degenerative involvement in the mid- and lower lumbar spine.  

Also, the Veteran underwent a further VA spine examination in 
February 2003.  The examiner reviewed the Veteran's pertinent 
medical history and the Veteran's complaints of daily, 
intermittent pain.  

The Veteran indicated that the pain was distributed in the 
lumbosacral spine and was sharp or dull in intensity from 2 
to 7 out of 10.  The Veteran used medication to relieve the 
pain and did not use a cane at that time.  The Veteran was 
able to walk only 40 to 50 feet, but was not unsteady on his 
feet and did not fall.  

On examination, the deep tendon reflexes were noted to be 
brisk.  There was no pelvic tilt.  Forward flexion was from 0 
to 50 degrees, where pain began; extension was from 0 to 15 
degrees with pain; lateral flexion was from 0 to 25 degrees; 
rotation was from 0 to 30 degrees.  There was no palpable 
tenderness in either sciatic notch.  The examiner also noted 
the results of the February 2003 X-ray study.  He provided 
diagnoses of low back strain with intervertebral disc disease 
and degenerative disease, which he felt, occurred post-
service.  

The Veteran also underwent a VA CT scan in March 2003.  The 
radiology report noted findings of significant osteoarthritic 
changes and multilevel tight bilateral foraminal narrowing 
and osteophytes encroachment with questionable minimal spinal 
stenosis (L4-L5), and L3-L4 and L5-S1 disc desiccation.  

In an addendum opinion, the February 2003 VA examiner noted 
the results of the March 2003 CT scan and remarked that the 
Veteran's underlying intervertebral disc disease was unlikely 
related to his service-connected low back strain.  

On comparing the rating criteria to the severity of the 
Veteran's symptoms as shown, the Board cannot find that the 
Veteran's lumbar radiculopathy is anything but mild.  
Accordingly, the Veteran's lumbar radiculopathy of the lower 
extremities meets the criteria for a rating of 10 percent 
bilaterally, but not more for the period from September 23, 
2002 to September 25, 2003.   

Since the highest evaluation available for the orthopedic 
manifestations of the Veteran's low back disability is 40 
percent (as noted above), the combined evaluation for the 
orthopedic and neurologic manifestations of the service-
connected low back strain is 50 percent.  See 38 C.F.R. 
§ 4.25, Table I.  

The Board has considered whether the Veteran is entitled to 
evaluations in excess of 40 and 10 percent bilaterally for 
the orthopedic and neurologic manifestations of the service-
connected low back disability.  

The Board, however, has found no combination of applicable 
orthopedic and neurologic diagnostic codes that would result 
in an evaluation higher than 60 percent.  

Evaluation from September 26, 2003

Effective on September 26, 2003, VA again amended the rating 
schedule for disabilities of the spine.  Under the new 
criteria, disabilities of the spine, including IVDS, are 
rated under a General Rating Formula for Diseases and 
Injuries of the Spine. 

With regard to IVDS, the September 2003 revisions assigned 
IVDS a new diagnostic code DC 5243 (formerly DC 5293).  Also, 
under the new schedular criteria, IVDS is rated either under 
the General Rating Formula or alternatively under the Formula 
for Rating IVDS Based on Incapacitating Episodes (unchanged 
from the September 23, 2002 revisions (see above)), whichever 
method results in a higher evaluation. 

The criteria of the General Rating Formula are applied with 
and without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease  

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A rating of 40 percent is assigned for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or for unfavorable 
ankylosis of the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is assigned for unfavorable ankylosis 
of the entire spine (cervical plus thoracolumbar).  

Associated objective neurologic symptoms are rated separately 
under the appropriate diagnostic code.  These criteria are 
applied with and without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  38 C.F.R. 
§ 4.71a.  

The Board notes that the normal range of motion of the 
thoracolumbar spine is flexion to 90 degrees, extension to 30 
degrees, lateral flexion to 30 degrees, bilaterally, and 
rotation to 30 degrees, bilaterally.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
38 C.F.R. § 4.71a, Plate V.

Finally, where medical evidence shows the Veteran has 
arthritis, and where the diagnostic code applicable to the 
disability is not based on limitation of motion, a separate 
rating may be assigned if there is additional disability due 
to limitation of motion.  VAOPGCPREC 23-97 (July 1, 1997); 
see also Hicks v. West, 8 Vet. App. 417 (1995).   

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998) (citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991)).   

For the period from September 23, 2003, the evidence 
demonstrating the severity of the Veteran's low back 
disability first includes a February 2005 follow-up VA 
examination by the examiner who previously examined the 
Veteran in March 1997 and November 2000.  

The VA examiner indicated that he performed an extensive 
review of the Veteran's service and post-service medical 
history.  He also documented the Veteran's complaints of 
having low back pain, numbness and a tingling sensation 
extending from the lumbosacral area to the left hip and leg.  
He described the pain as 4 to 10 out of 10.  

The examiner also noted the Veteran's previous complaints of 
diminished sensation bilaterally, diminished walking 
tolerance, and weakness with diminished lifting capacity and 
falls.  Also, the Veteran reported wearing a brace and using 
a cane.  A TENS unit did not help alleviate his pain.    

On examination, the examiner found that the Veteran walked 
with a limp.  His spine showed listing to the right at the 
lumbosacral level; iliac crests were level; sciatic notches 
were negative.  

The Veteran reported diminished sensation uniformly affecting 
both lower extremities below the knees; sensation in the 
lumbosacral area with the posterior thighs and calves was 
equivalent on both sides.  He had a small bilateral Bakers' 
or popliteal cyst.  

Flexion was to 25 degrees; lateral bending and rotation 
bilaterally to 3 degrees; no extension.  There was onset of 
pain and stiffness at the end stage of all motions.  Toe-and-
heel walking was performed adequately.  The deep tendon 
reflexes were hyperactive with the knee jerk 3+ bilaterally.  
The ankle jerk was 2+.  Motor testing was 5 out of 5 with 
sudden loss of resistance on the left side; pedal pulses were 
diminished; and sensation testing anteriorly showed a claim 
of diminished sensation below both knees.  

The examiner then noted the results of the X-ray studies of 
record and the March 2003 CT scan study results.  His 
impression was that of hypertrophic lumbar spondylosis with 
bilateral foraminal narrowing and left-sided subjective 
sensory deficit compatible with S1 radiculopathy ST [acronym 
not defined] chronic recurrent low back strain.  

The examiner also commented that a question existed as to 
whether polyneuropathy was the cause for the diminished 
sensation bilaterally below the Veteran's knees and in his 
upper extremities distal to the elbows.  

In an August 2005 addendum opinion, the VA examiner indicated 
that the IVDS developed after the Veteran's discharge and 
that he had not suffered a service-connected spine 
disability.  In a later August 2005 addendum, the VA examiner 
clarified that intervertebral disc syndrome and lumbosacral 
strain were two separate entities and that a strain did not 
usually lead to IVDS.  However, he noted that patients with 
IVDS usually also had a history of low back strain.  

The record next includes an October 2005 assessment from the 
private orthopedic surgeon noted above, Dr. FG.  He 
documented the Veteran's relevant medical history, including 
his current complaints of low back pain, bilateral buttock 
and hip pain, and numbness and tingling in both legs below 
the knees.  

On examination, the orthopedic surgeon found marked 
restrictions in thoracolumbar spine range of motion.  Flexion 
was to 22 degrees; left bend was to 5 degrees; right bend was 
to 4 degrees; rotation was no more than 2 to 3 degrees, 
bilaterally.  

The Veteran had pain on manipulative palpation spring test of 
the lumbar motion segments 2-3, 3-4, 4-5, and 5-S1.  He was 
ambulatory with a cane; able to perform transfers, sitting to 
standing, standing to sitting, but could not comfortably move 
from supine lying to prone lying.  

Neurological examination of the lower extremities was 
positive for an absent left endo Achilles reflex and sensory 
deficits to light touch with brush, smooth wheel, and 
Wartenberg's pinwheel in both legs below the knee.  There 
were diminished pulses in both feet.  

The orthopedic surgeon also noted the results of the March 
2003 CT scan, cited above, and X-ray studies.  Based on his 
examination, he provided a diagnosis of progressive 
discogenic lumbosacral spinal changes with neuroforaminal 
stenosis, secondary reflex and sensory changes.  In addition, 
he offered the opinion that the Veteran met the criteria for 
ratings for intervertebral disc syndrome and severe lumbar 
spine limitation of motion, including ankylosis of the 
lumbosacral spine with severe limitations of motion and 
pronounced persistent symptoms compatible with bilateral 
sciatic neuropathy.  

In July 2006, the Veteran underwent another VA spine 
examination.  The examiner, who first examined the Veteran in 
March 1997, as cited above, reviewed the claims file and 
documented an extensive medical history.  

Based on his review, the examiner opined that the Veteran's 
service-connected low back strain did not cause the present 
condition.  Instead, the Veteran's disability picture was 
secondary to the cumulative effects of aging, lifestyle, 
demanding occupations and hereditary predisposition.  

In order to resolve the question of whether the Veteran's 
spondylosis and degenerative disc disease with radiculopathy 
is related to his service-connected low back strain, the 
Board submitted the Veteran's claims file to the Veterans 
Health Administration (VHA) in February 2009, for an opinion 
by a medical expert.  

The VHA reviewer, a neurosurgeon, reviewed the claims file 
and found that the Veteran's present low back disability 
included severe lumbar spondylosis with multi-level 
degenerative changes.  He explained that such radiographic 
findings were an aggregate of stresses throughout life and 
that it was very doubtful that an isolated lifting injury 
during service would have contributed to the majority of the 
Veteran's present disability picture.  

According to the VHA reviewer, a service-related back strain 
"[might] have" started a lifelong history of back problems; 
it was also likely that the absence of the in-service lifting 
injury would not have prevented the present disability 
picture.  Therefore, he determined, the evidence did not 
support the conclusion that the Veteran's service-connected 
low back strain was anything other than a minor contributor 
to his present condition.  

Finally, in support of his claim, the Veteran testified at 
Board hearings in November 2003, April 2008 and October 2008 
before different sitting Veterans Law Judges.  

In the first hearing, in November 2003, the Veteran testified 
that his symptoms then included low back pain radiating down 
into his left hip and left leg to the knee.  He added that he 
had no feeling in either leg and had had muscle spasms in his 
back since 1996.  He took medication, but it did not relieve 
the pain.  The pain prevented him from sleeping regularly, 
and walking hurt his back and hips.  He had not, however, 
been hospitalized within the past 10 years due to his back 
disorder.  In fact, according to the Veteran, bed rest 
actually increased the severity of his low back pain.  To 
relieve the pain, he needed to sit for a couple hours.  

During his April 2008 and October 2008 hearings, the Veteran 
reiterated these contentions, but added that he was bedridden 
for 10 months sometime during the 1970's.  

The application of the evidence above to the General Rating 
Formula shows that an evaluation in excess of 60 percent is 
not warranted since there is no objective showing of the 
Veteran having unfavorable ankylosis of the entire spine.  
Also, because the General Rating Formula is applied with and 
without symptoms such as pain (whether or not it radiates), 
additional compensation for pain is not warranted.  

Furthermore, a higher rating is not warranted on the basis of 
incapacitating episodes, since a 60 percent evaluation is the 
highest rating available for incapacitating episodes.  In any 
event, the Veteran specifically denied any incapacitating 
episodes since 1975.  See 38 C.F.R. § 4.71a (DC 5243).  

Also, for the period starting September 2003, a separate 
evaluation is not warranted due to the demonstrated 
arthritis, since the presently assigned 60 percent evaluation 
satisfies Lichtenfels.  See 1 Vet. App. 484.  

The Board has considered whether the Veteran is entitled to 
an evaluation in excess of 60 percent based on separate 
ratings for the demonstrated neurologic impairments.  After a 
careful review, however, the Board finds that no combination 
of applicable orthopedic and neurologic diagnostic codes 
would result in an evaluation in excess of 60 percent.  On 
comparing the objective neurologic deficits to the 
appropriate neurologic schedular criteria (DC 8520, cited 
above), the Veteran's lower extremity radiculopathy is not 
shown to be productive of more than a mild impairment 
bilaterally for the period beginning on September 26, 2003.  

Accordingly, the Board finds that an evaluation in excess of 
60 percent is not warranted for the service-connected low 
back disability, manifested by low back strain with 
degenerative arthritis and intervertebral disc syndrome with 
radiculopathy, for the period beginning September 26, 2003.  

In addition, the evidence shows that the service-connected 
low back disability has been compensable as 60 percent 
disabling throughout the course of the appeal.  Accordingly, 
staged ratings in the present appeal are not appropriate.  
Hart, 21 Vet. App. 505.  

In making the above determinations, the Board has also 
carefully considered the lay evidence of record.  The 
Veteran, as a lay person, is competent to report on his 
observable symptomatology.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994) (a veteran is competent to report on that of 
which he or she has personal knowledge); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

The Board recognizes that the Veteran feels that he is 
entitled to an evaluation higher than 60 percent.  Granting 
full consideration to the Veteran's assertions, however, does 
not show that the criteria for a higher evaluation are met.  

In conclusion, the Board finds that a rating of 60 percent, 
but not more, for the service-connected low back disability 
is warranted in this case.  

The Board's above findings are based on a schedular 
evaluation.  The Board will defer consideration of whether 
higher compensation is appropriate in this case, in light of 
the action below remanding the Veteran's claim for a TDIU.  




ORDER

A 60 percent evaluation, but not higher for the service-
connected low back disability manifest by low back strain 
with degenerative arthritis and intervertebral disc syndrome 
with radiculopathy is granted, subject to the regulations 
governing the payment of VA monetary benefits.  



REMAND

The RO denied entitlement to a TDIU rating, in part, because 
the Veteran did not satisfy the schedular threshold 
requirements for consideration (a single service-connected 
disability ratable at 60 percent or more, two or more 
service-connected disabilities, one of which is ratable 40 
percent or more and sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more).  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  

The Board's action above, however, grants a rating of 60 
percent for the service-connected low back disability, which 
satisfies the threshold schedular criteria.  

The Board also notes that a VA examiner in July 2006 
specifically determined that the Veteran's low back 
disability including the low back strain, spondylosis, and 
IVDS with late onset radiculitis prevented him from being 
gainfully employed.  

Accordingly, the Board finds that the matter must be remanded 
for further development and consideration.  

Upon remand, the RO should also give the Veteran another 
opportunity to present information and/or evidence pertinent 
to his TDIU claim.  

The RO should send the Veteran a notice letter explaining 
that he has a full one-year period to respond.  Further, the 
RO should advise the Veteran of the elements required to 
establish entitlement to an increased rating per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), Hart 
v. Mansfield, 21 Vet. App.505 (2007), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested, the RO should 
also undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.   

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO should take appropriate steps 
to send the Veteran and his attorney a 
letter requesting that the Veteran 
provide sufficient information, and as 
necessary signed authorization, to 
allow the RO to obtain any additional 
evidence not of record that pertains to 
his claim for a TDIU.  The RO should 
also invite the Veteran to submit all 
pertinent evidence in his possession, 
and explain the type of evidence that 
it is his ultimate responsibility to 
submit.  

The RO's letter should clearly explain 
to the Veteran that he has a full one-
year period to respond, although VA may 
decide the claim within the one-year 
period.  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the Veteran and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
any further action to be taken.  

3.  After all records and/or responses 
received have been associated with the 
claims file, or after the time period 
for the Veteran's response has expired, 
the RO should readjudicate the claim 
for a TDIU rating in light of all the 
evidence of record.  The RO should 
consider all pertinent legal authority 
in readjudicating the claim.  If any 
benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative an SSOC 
that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and affords them the 
appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  

The Veteran need take no further action until he is notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




			
	RENÉE M. PELLETIER		            P.M. DILORENZO
	 Veterans Law Judge,			Veterans Law Judge,
	Board of Veterans' Appeals	          Board of Veterans' 
Appeals




__________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


